Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 21-23, 25-52 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 21, 41) “receive, from each game table processor, the reporting results output by the game table processor; and transmit, to the output device of a first gaming table of the plurality of gaming tables, output data associated with a recommended value of a minimum bet amount for a game at the first gaming table, the recommended value based on the indicated bet amounts for each player or each player position of the received reporting results and the indicated number of players or the indicated number of player positions of each of the received reporting results; and wherein the output device of the first gaming table is configured to display, based on the output data, an indication of the recommended value of the minimum bet amount for the game at the first gaming table; and wherein the set of processors is configured to: determine, for a player of the players, or for a player position of the plurality of player positions, a transition of the bet amount of the player or the player position over a plurality of games; and determine the recommended value of the minimum bet amount based on the determined transition of the bet amount”, (with 

As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715